Exhibit 10.3
 
 
SUBSIDIARY GUARANTEE
 
SUBSIDIARY GUARANTEE, dated as of March 5, 2008 (this “Guarantee”), made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, (the “Guarantors”), in favor of the purchasers
signatory (the "Purchaser") to that certain Debt Restructuring Agreement, dated
as of the date hereof, between Viral Genetics, Inc., a Delaware corporation (the
“ Company ”) and the Purchaser.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Debt Restructuring Agreement, dated as of the
date hereof, by and between the Company and the Purchaser (the “Restructuring
Agreement”), the Company and the Purchaser have agreed to restructure certain
debt obligated to the Purchaser by the Company, said Restructuring Agreement
including the Purchaser’s commitment to provide to the Company certain revolving
loan financing pursuant a Secured Revolving Credit Note, dated as of the date
hereof, and maturing June 30, 2013 (the “Revolving Credit”), subject to the
terms and conditions set forth in the Restructuring Agreement, the obligations
of the Revolving Credit being secured by a Security Agreement (the “Security
Agreement”), also dated as of the date hereof; and
 
WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Revolving Credit; and
 
NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the Restructuring Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Purchaser as
follows:
 
1.             Definitions. Unless otherwise defined herein, terms defined in
the Restructuring Agreement and used herein shall have the meanings given to
them in the Restructuring Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Guarantee shall refer
to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:
 
“Event of Default” means the Events of Default set forth in Section 6 of the
Security Agreement.
 
“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Obligations” means the collective reference to all obligations and undertakings
of the Company of whatever nature, monetary or otherwise, under the Revolving
Credit and the Security Agreement, together with all reasonable attorneys’ fees,
disbursements and all other costs and expenses of collection incurred by
Purchaser in enforcing any of such obligations and/or this Guarantee.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Transaction Documents” means this Guarantee, the Restructuring Agreement, and
any other documents or agreements executed in connection with the transactions
contemplated herein or therein.
 
 
 

--------------------------------------------------------------------------------

 

2.             Guarantee.
 
(a)             Guarantee.
 
(i)        The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Purchaser and its respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
 
(ii)       Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).
 
(iii)      Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.
 
(iv)     The guarantee contained in this Section 2 shall remain in full force
and effect until all the Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full.
 
(v)       No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Purchaser from the
Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor inrespect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full.
 
(vi)      Notwithstanding anything to the contrary in this Agreement, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g. the issuance of the
Company's Common Stock), the Guarantors shall only be liable for making the
Purchaser whole on a monetary basis for the Company's failure to perform such
Obligations in accordance with the terms of the Revolving Credit.
 
(b)             Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Purchaser, and each Guarantor shall remain liable to the
Purchaser for the full amount guaranteed by such Guarantor hereunder.
 
 
 

--------------------------------------------------------------------------------

 

(c)             No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Purchaser, no Guarantor shall be entitled to be subrogated to any of the
rights of the Purchaser against the Company or any other Guarantor or any
collateral security or guarantee or right of offset held by the Purchaser for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Company or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Purchaser by the Company on account of the Obligations are paid in full.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Purchaser,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Purchaser in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Purchaser, if required),
to be applied against the Obligations, whether matured or unmatured, in such
order as the Purchaser may determine.
 
(d)             Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Restructuring Agreement and
the other Transaction Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Purchaser for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
 
(e)             Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Purchaser, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives to the extent permitted by law diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Purchaser, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance or fraud
or misconduct by Purchaser) which may at any time be available to or be asserted
by the Company or any other Person against the Purchaser, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Purchaser may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as they may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Purchaser to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchaser against any
Guarantor. For the purposes hereof, "demand" shall include the commencement and
continuance of any legal proceedings.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)             Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 
(g)             Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Purchaser without set-off or counterclaim in U.S.
dollars at the address set forth or referred to in the Restructuring Agreement.
 
3.             Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Purchaser as of the date hereof:
 
(a)             Organization and Qualification. The Guarantor is a corporation,
duly incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Guarantor has no subsidiaries other than
those identified as such on the disclosure schedules to the Restructuring
Agreement and the Security Agreement. The Guarantor is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (x)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (y) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of the
Guarantor or (z) adversely impair in any material respect the Guarantor's
ability to perform fully on a timely basis its obligations under this Guaranty
(a “ Material Adverse Effect ”).
 
 
 

--------------------------------------------------------------------------------

 

(b)             Authorization; Enforcement. The Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Guaranty, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes
the valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.
 
(c)             No Conflicts. The execution, delivery and performance of this
Guaranty by the Guarantor and the consummation by the Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation or By-laws or (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Guarantor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Guarantor
is subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.
 
(d)             Consents and Approvals. The Guarantor is not required to obtain
any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local, foreign or other
governmental authority or other person in connection with the execution,
delivery and performance by the Guarantor of this Guaranty.
 
(e)             Restructuring Agreement. The representations and warranties of
the Company set forth in the Restructuring Agreement as they relate to such
Guarantor, each of which is hereby incorporated herein by reference, are true
and correct as of each time such representations are deemed to be made pursuant
to such Restructuring Agreement, and the Purchaser shall be entitled to rely on
each of them as if they were fully set forth herein, provided, that each
reference in each such representation and warranty to the Company's knowledge
shall, for the purposes of this Section 3, be deemed to be a reference to such
Guarantor's knowledge.
 
4.             Covenants.
 
(a)             Each Guarantor covenants and agrees with the Purchaser that,
from and after the date of this Guarantee until the Obligations shall have been
paid in full, such Guarantor shall take, and/or shall refrain from taking, as
the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)             So long as any of the Obligations are outstanding, each
Guarantor will not directly or indirectly on or after the date of this
Guarantee:
 
i.         except with the prior written consent of the Purchaser or except for
any liability or obligation that is secured by a Permitted Lien (as defined in
the Security Agreement), enter into, create, incur, assume or suffer to exist
any indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom
that is senior to, or pari passu with, in any respect, such Guarantor’s
obligations hereunder;
 
ii.        except for Permitted Liens, enter into, create, incur, assume or
suffer to exist any liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom that is senior to, in any respect, such Guarantor’s
obligations hereunder;
 
iii.       amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder hereunder;
 
iv.       repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or Common Stock
Equivalents;
 
v.        enter into any agreement with respect to any of the foregoing; or
 
vi.       pay cash dividends on any equity securities of the Company.
 
5.             Miscellaneous.
 
(a)             Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the Purchaser.
 
(b)             Notices. All notices, requests and demands to or upon the
Purchaser or any Guarantor hereunder shall be effected in the manner provided
for in the Restructuring Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 5(b) .
 
(c)             No Waiver By Course Of Conduct; Cumulative Remedies. The
Purchaser shall not by any act (except by a written instrument pursuant to
Section 5(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Purchaser, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchaser of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchaser would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
 
(d)             Enforcement Expenses; Indemnification.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)        Each Guarantor agrees to pay, or reimburse the Purchaser for, all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Guarantee, including, without limitation, the reasonable fees and
disbursements of counsel to the Purchaser.
 
(ii)       Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guarantee.
 
(iii)      Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Restructuring Agreement.
 
(iv)     The agreements in this Section shall survive repayment of the
Obligations.
 
(e)             Successor and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchaser and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Purchaser.
 
(f)             Set-Off. Each Guarantor hereby irrevocably authorizes the
Purchaser at any time and from time to time while an Event of Default under any
of the Transaction Documents shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits, credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Purchaser to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Purchaser may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Purchaser hereunder and claims of every nature and description of the
Purchaser against such Guarantor, in any currency, whether arising hereunder,
under the Restructuring Agreement, any other Transaction Document or otherwise,
as the Purchaser may elect, whether or not the Purchaser have made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Purchaser shall notify such Guarantor promptly of
any such set-off and the application made by the Purchaser of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Purchaser under this
Section are in addition to other rights and remedies(including, without
limitation, other rights of set-off) which the Purchaser may have.
 
(g)             Counterparts. This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 
 
(h)             Severability. Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(i)             Section Headings. The Section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
(j)             Integration. This Guarantee and the other Transaction Documents
represent the agreement of the Guarantors and the Purchaser with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchaser relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.
 
(k)             Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS.
 
(l)             Submission to Jurisdictional; Waiver. Each Guarantor hereby
irrevocably and unconditionally:
 
(i)           submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of California, located in Los Angeles County, California, the courts of
the United States of America for the Southern District of California, and
appellate courts from any thereof;
 
(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(iii)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in the Restructuring Agreement or at such other address
of which the Purchaser shall have been notified pursuant thereto;
 
(iv)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(v)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
(m)         Acknowledgements. Each Guarantor hereby acknowledges that:
 
(i)           it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Transaction Documents to which it is a
party;
 
(ii)           the Purchaser has no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Purchaser, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Purchaser.
 
(n)             Additional Guarantors. The Company shall cause each of its
United States subsidiaries formed or acquired on or subsequent to the date
hereof to become a Guarantor for all purposes of this Guarantee by executing and
delivering an Assumption Agreement in the form of Annex 1 hereto.
 
(o)             Release of Guarantors. Subject to Section 2.6, each Guarantor
will be released from all liability hereunder concurrently with the repayment in
full of all amounts owed under the Restructuring Agreement, the Revolving Credit
and the other Transaction Documents.
 
(p)             Seniority. The Obligations of each of the Guarantors hereunder
rank senior in priority to any other unsecured Debt (as defined in the Revolving
Credit) of such Guarantor.
 
(q)             Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 


VIRAL GENETICS, INC., a California Corporation
    By:
 
    Name: Haig Keledjian     Title: President

 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
 
GUARANTORS
 
 
The following are the names, notice addresses and jurisdiction of organization
of each Guarantor.
 

 
JURISDICTION OF
 INCORPORATION
 
COMPANY
 OWNED BY
 PERCENTAGE
 
California
 
100%
Viral Genetics, Inc.
 1321 Mountain View Circle
 Azusa, CA 91702
     



 

 
 

--------------------------------------------------------------------------------

 
 
Annex 1 to
 SUBSIDIARY GUARANTEE
 
 
ASSUMPTION AGREEMENT, dated as of ___________________, 200____ made by
________________________, a __________ corporation (the “ Additional Guarantor
”), in favor of the Purchaser pursuant to the Debt Restructuring Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Debt Restructuring Agreement.
 
 
W I T N E S S E T H :

 
 
WHEREAS, Viral Genetics, Inc., a Delaware corporation (the “Company”) and the
Purchaser have entered into a Debt Restructuring Agreement, dated as of March 5,
2008 (as amended, supplemented or otherwise modified from time to time, the “
Debt Restructuring Agreement ”);

 
 
WHEREAS, in connection with the Debt Restructuring Agreement, the Company and
its Subsidiaries (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of March 5, 2008 (as amended, supplemented or
otherwise modified from time to time, the “ Guarantee ”) in favor of the
Purchaser;
 
 
WHEREAS, the Debt Restructuring Agreement requires the Additional Guarantor to
become a party to the Guarantee; and
 
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;
 
 
NOW, THEREFORE, IT IS AGREED:
 
 
1.    Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(n) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
 
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 



  [ADDITIONALGUARANTOR]     By:       Name:       Title:            

 
 
 
 
 
 
 
 


 


 

--------------------------------------------------------------------------------
